Title: Peter Jefferson Archer to Thomas Jefferson, 8 February 1818
From: Archer, Peter Jefferson
To: Jefferson, Thomas


                    
                        Dear Uncle
                        Petersburg
February 8th 1818
                    
                    Having generaly understood, it to have been your wish at a very early period of my existance to have Supertended my education—I now take the liberty of Soliciting your patronage—Having a disposition to continue my studies in order to complete my hitherto unfinished education beleiving that under the care of so distinguished a personage—I may derive such information that may enhance my future prospects & enable me to become a useful member in society; believing you are still interested in my welfare; I presume to go thus far—waiting the receipt of a letter from you by which I mean to govern my next proceedings
                    
                        I Remain Your Most obt Servt
                        Peter Jefferson Archer
                    
                